DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. in view of Kotani, and further in view of Kadowaki et al.
Okano et al. (US Pub. No. 2018/0196339 A1) discloses:
Regarding claim 1, a display device (i.e. projector device; Figure 2, element 5A) comprising: an interface (i.e. I/F unit; Figure 2, element 21) to which a first storage device (i.e. storage unit; Figure 2, element 54) storing first image information (i.e. data for defining operating conditions of the projector; page 3, paragraph 0052, lines 3-5) and a first identifier (i.e. IP address of the projector device; page 5, paragraph 0096, lines 1-3) is coupled (i.e. positional parameters and identification information of the projector is obtained by the control unit [Figure 2, element 30]; page 5, paragraph 0095, lines 1-4 and paragraph 0096, lines 1-3); a display unit (Figure 2, element 10) displaying a first image based on the first image information (i.e. the projection unit [Figure 2, element 10] corresponding to the projector device [Figure 2, element 5A] projects an image onto the screen [Figure 1, element SC]; page 3, paragraph 0044, line 3); a communication unit (i.e. wireless communication unit; Figure 2, element 58) coupled via a network (Figure 2, element 80) to another display device (Figure 2, element 5B) having a second storage device (i.e. storage unit [element 54]; the projector device 5B has the same configuration of projector device 5A [page 3, paragraph 0040, lines 4-5]) storing second image information (i.e. data for defining operating conditions of the 
•	Regarding claims 3, 8 and 13, the control unit (Figure 2, element 30) decides whether the display device (Figure 2, element 5A) is a master device or a slave device (i.e. control unit [element 30] determines the projector device [element 5A] is a master projector; page 5, paragraph 0090, lines 1-4), when the display device (Figure 2, element 5A) is the master device (i.e. master projector; page 5, paragraph 0090, line 2), the 
•	Regarding claims 4, 9 and 14, schedule information prescribing a timing of displaying (i.e. time in which the information is transmitted; page 4, paragraph 0066, lines 10-11) the first image (i.e. image projected by 
•	Regarding claims 5, 10 and 15, the display device is the slave device (i.e. the projector device meets a predetermined condition as the slave projector; page 5, paragraph 0082, lines 2-3) and the second synchronization signal (i.e. signal related to the condition of the projector devices that participates in multi-projection; page 6, paragraph 0106, lines 1-4) is not transmitted from the another display device at a timing based 
•	Regarding claim 6, a display system (i.e. projector device illustrated in Figure 2) comprising a first display device (Figure 2, element 5A) and a second display device (Figure 2, element 5B) coupled together via a network (Figure 2, element 80), the first display device (Figure 2, element 5A) having a first interface (i.e. I/F unit; Figure 2, element 21) to which a first storage device (i.e. storage unit; Figure 2, element 54) storing first image information (i.e. data for defining operating conditions of the projector; page 3, paragraph 0052, lines 3-5) and a first identifier (i.e. IP address of the projector device; page 5, paragraph 0096, lines 1-3) is coupled (i.e. positional parameters and identification information of the projector is obtained by the control unit [Figure 2, element 30]; page 5, paragraph 0095, lines 1-4 and paragraph 0096, lines 1-3), the second display device (Figure 2, element 5B) having a second interface (i.e. I/F unit [element 21]; the projector device 5B has the same configuration of projector device 5A [page 3, paragraph 0040, lines 4-5]) to which a second storage device (i.e. storage unit; element 54) storing second image information is coupled (i.e. data for defining operating conditions of 
•	Regarding claim 11, a display method by a display device (page 7, paragraph 0128, lines 1-4), the method comprising: causing the display device (i.e. projector device; Figure 2, element 5A) to couple to a first 

	Kotani et al. (US Pub. No. 2013/0141475 A1) discloses a control unit (Figure 10, element 516) determining whether a second identifier (i.e. identifier [EDID] that corresponds to element 204b in Figure 10) corresponding to the first identifier (i.e. identifier [EDID] that corresponds to element 204a in Figure 10) is stored in the second storage device or not (i.e. the control unit [Figure 10, element 516] transmits the identifier that is stored in the ROM to the downstream device; page 8, paragraph 0138, lines 4-6), and a display of a second image based on the second image information by the another display device (i.e. identifier [EDID] of the projector 204a is transmitted to the projector 204b [page 8, lines 0140, lines 7-8]; said EDID contains the image data and number of image pixels [page 9, paragraph 0151, lines 6-10 and paragraph 0154, lines 1-8]) when the second identifier (i.e. identifier [EDID] that corresponds to element 204b in Figure 10) is stored in the second storage device (i.e. storage unit [element 518] corresponding to element 204b; projectors 204a-204d have the same arrangement [page 7, paragraph 0124, lines1-2]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a control unit determining whether a 
Okano et al. in in combination with Kotani teaches the salient features of the present invention as explained above except (regarding claims 1, 6 and 11) a first storage device being a device external to the display device, the first image information including a first image to be displayed by the display device.
Kadowaki et al. (US Pub. No. 2002/0171637 A1) discloses a first storage device (i.e. optical disk; page 25, paragraph 0638, line 4) being a device external to the display device (i.e. the optical disk is housed in the reproduction unit [element 13]; page 25, paragraph 0638, lines 4-5), the first image information including a first image (i.e. image recorded in the optical disk; page 25, paragraph 0638, line 4) to be displayed by the display device (i.e. the image inputted from the reproduction unit [element 13] is corrected [element 14] and projected on a screen; page 25, paragraph 0639, lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first storage device being a device external to the display device, the first image information including a first image to be displayed by the display device as shown by Kadowaki et al. in combination with Okano et al. and Kotani’s invention for the purpose of having a projector that receives .
Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. in view of Kotani and Kadowaki et al. as applied to claims 1, 6, and 11 above, and further in view of Nishimura.
	Okano et al. (US Pub. No. 2018/0196339 A1) in combination with Kotani et al. (US Pub. No. 2013/0141475 A1) and Kadowaki et al. (US Pub. No. 2002/0171637 A1) teaches the salient features of the present invention except the control unit synchronizes the display of the first image and the display of the second image when the second identifier is identical to the first identifier.
	Nishimura (US 2015/0077642 A1) discloses the control unit (i.e. the image processing section [Figure 2, element 40] correspond to a control section; page 3, paragraph 0050, lines 7-8 and page 5, paragraph 0074, lines 1-6) synchronizes the display of the first image (i.e. image projected by element 5A) and the display of the second image (i.e. image projected by element 5B) when the second identifier (i.e. image file associated with the projection image [Figure 8B, element P1] displayed by the display system [Figure 8B, element 5B]) is identical (page 8, paragraph 0123, lines 4-6) to the first identifier (i.e. image file associated with the projection image [Figure 8B, element P1] displayed by the display system [Figure 8B, element 5A]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit synchronizes the display of the first image and the display of the second image when the second identifier is identical to the first identifier as shown by Nishimura in combination with Okano et al., . 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. in view of Kadowaki et al., and further in view of Kotani.
Okano et al. (US Pub. No. 2018/0196339 A1) discloses the first identifier (i.e. IP address of the projector device; page 5, paragraph 0096, lines 1-3) is an IP address that belongs to a predetermined IP address group (i.e. IP address by which the projector device can be uniquely identified; page 5, paragraph 0096, lines 2-3).
Okano et al. in combination with Kadowaki et al. (US Pub. No. 2002/0171637 A1) teaches the salient features of the present invention as explained above except a control unit determining whether the second identifier corresponds to the first identifier based on whether the second identifier is an IP address that also belongs to the predetermined IP group.
Kotani et al. (US Pub. No. 2013/0141475 A1) discloses a control unit (Figure 10, element 516) determining whether a second identifier (i.e. identifier [EDID] that corresponds to element 204b in Figure 10) corresponding to the first identifier (i.e. identifier [EDID] that corresponds to element 204a in Figure 10) based on whether the second identifier (i.e. identifier [EDID] that corresponds to element 204b in Figure 10) is an IP address (i.e. extended display identification data [EDID]) that also belongs to the predetermined IP group (i.e. EDID indicates feature information of an image data receiving device; page 3, paragraph 0051, lines 4-5).
.

Response to Arguments
Applicant’s arguments filed on 09/24/2021 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
The applicant has argued that Okano does not teach “anything relating to a timing of playing back the first image” (see Applicant’s Remarks, page 9, lines 17-18). However, Okano et al. (US Pub. No. 2018/0196339 A1) discloses timing of playing back (i.e. controls the operation of the projector [element 5A] and multi-projection; page 3, paragraph 0052, lines 3-6) the first image (i.e. image projected by projector device 5A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koshihashi (US Pub. No. 2017/0024180 A1) discloses a projector including: an input accepting unit which accepts an input of first group information from a user; a 
Aruga et al. (US Pub. No. 2013/0271475 A1) teaches in the case where a projector is used in combination with another projector, individual use of only one projector is enabled. A slave projector operates together with a master projector. In this case, the operation methods to start up the projector are a first method in which only a first key is pressed, a second method in which the first key and a second key are pressed simultaneously, and a third method in which the first key and a third key are pressed simultaneously. When the slave projector detects a user's operation with a remote controller, if the operation is done by the first method or the second method, the slave projector ignores this operation. Meanwhile, if the operation is done by the second method, the slave projector starts up the own device irrespective of the command from the master.
Natori et al. (US Pub. No. 2011/0238808 A1) shows a projector system including: a plurality of computers connected to a network; and a plurality of projectors connected to the network, wherein each of the computers includes a connection request unit which gives a connection request to an arbitrary projector connected to the network, and each 
Nozimo et al. (US Pub. No. 2003/0126326 A1) discloses a controller and a plurality of projectors are connected in a mutually communication enabled state by a network, etc., and thus projection information and control information are sent from the control unit to each of the projectors simultaneously or individually. Also, the control unit obtains operation information, etc. of each of the projectors, and monitors the projectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
10/06/2021